Citation Nr: 0712773	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  98-20 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1961 to March 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision.  In June 2000, 
January 2001, June 2003, and September 2004, the Board 
remanded for further development.  


FINDING OF FACT

The preponderance of the evidence is against finding that 
chronic low back disability is related to service. 


CONCLUSION OF LAW

A chronic low back disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a July 2005 letter.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, that 
he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf, and to submit any evidence in his possession 
pertaining to his claim.  Therefore, the Board finds that he 
was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records, post-service medical 
records, and VA examination reports.  In addition, neither 
the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate his claim.  In fact, in a September 2006 
statement, the veteran indicated that he had no additional 
evidence to submit.  The Board is also unaware of any such 
evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claim, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).


Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

The veteran has a current disability as indicated by the 
April 2004 examination report which noted a diagnosis of 
degenerative disc disease of the lumbar spine.  

Service medical records reflect that in April 1972, the 
veteran indicated that he pulled some muscles in his back the 
day before while hanging pictures; an impression of muscle 
pain was noted.  The examination report at service discharge 
noted the veteran's complaints of recurrent back pain due to 
bending and lifting which he self treated.  Also, on the 
Report of Medical History, the veteran indicated that he had 
recurrent back pain.  However, the examination report showed 
a normal spine/musculoskeletal evaluation.  Subsequently, a 
January 1981 record noted the veteran had been in a car 
accident and complained of grinding sensation in his neck.  

Post-service medical records include a June 1981 VA 
radiological report which noted no bony abnormality in the 
lumbar spine; alignment and position of the spine were within 
normal limits.  Subsequently, private treatment records noted 
that in December 1997 that the veteran hurt his back one 
month previously when he lifted 60-80 pound bottles.  On a 
January 1998 medical form, the veteran complained of lower 
back pain since November 1997.  A June 1998 report from R. K. 
Beurlot, M.D. noted that the veteran had been driving some 
anchors for mobile homes involving a twisting motion in 
November 1997 when his back popped.  The veteran indicated 
that increased activity (especially heavy lifting) aggravated 
the back pain.  Another report from Dr. Beurlot dated in 
January 1999 noted that the veteran's job with Army Corps of 
Engineer required carrying bottles ranging from 60 to 90 
pounds each.  When the veteran experienced pain, he will feel 
pain in the back after lifting which usually goes away after 
one day.  An August 2001 letter from J.L. Piland, M.D. noted 
that the veteran established care at the medical practice in 
March 1996 for pre-existing chronic lumbago with lower 
extremity radiculopathy.  Dr. Piland stated that the 
radiculopathy was apparently a pre-existing injury possibly 
related to a military injury.

VA afforded the veteran an examination in April 2004, the 
report of which noted that the claims folder was reviewed.  
The report noted a diagnosis of degenerative disc disease of 
the lumbar spine.  The examiner opined that it was "less 
likely that the veteran's low back disability was not related 
to his military service."  The examiner found that the 
veteran had incidents of sprains with no specific injuries to 
the back while on active duty.  He also observed that the 
veteran provided a history of being in a "major" motor 
vehicle accident after service.  The conclusions of the 
examiner were unclear as to whether the veteran currently had 
low back disability related to his active military service, 
to include whether the veteran had low back disability at 
service discharge that was aggravated by post-service 
injuries.  

Pursuant to the Board's September 2004 remand, the April 2004 
examiner clarified his opinion in a May 2006 examination 
report.  Upon review of the record, including the April 2004 
examination report, the examiner opined that it was less 
likely as not, less than 50 percent probability, that the 
degenerative disc disease of the lumbar spine was related to 
the low back strain sustained while on active duty in 1972.  
To support his assertion, the examiner cited to the veteran's 
work history with the Army Corps of Engineers for 13 years 
and as a correctional officer for 8 years.  He added that 
there was no impairment of the lumbar spine at service 
discharge and the veteran did not self-affirm any type of low 
back disability at that time.   

Based upon the evidence, the Board finds that service 
connection is unwarranted.  While service medical records 
show that on one occasion veteran was diagnosed with muscle 
pain after he complained of back pain while hanging up 
pictures, there were no other complaints in service except as 
generally noted on the examination report at service 
separation.  Although the veteran complained of recurrent 
back pain, the report at separation noted a normal spine 
evaluation.  Also, a VA examination report dated three months 
after service discharge noted a normal low back.  
Accordingly, the Board finds that any back disability noted 
in service was acute and transitory, and resolved without any 
residuals.  Indeed, the first indication of a disability 
post-service was not until March 1996, which is 15 years 
after service discharge.  The lengthy period without 
treatment and lack of documented evidence of continuity of 
symptomatology weighs against the claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Also, the overwhelming 
majority of the post-service medical records involved 
complaints of back pain in connection with recent injuries.    

As to the etiology of the veteran's low back disability, 
there are two different opinions as noted by Dr. Piland in 
August 2001 and the 2004/2006 VA examiner.  
An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the VA examination opinion is more 
probative than that of Dr. Piland.  The VA examination report 
was based upon a through review of the claims folder and the 
examiner offered support for his opinion.  The Board points 
out that the VA examiner mistakenly noted that the veteran 
did not indicate back pain at service discharge when the 
veteran did in fact report back pain in the reports at 
service discharge.  However, the examiner's conclusions were 
largely based on other factors, including the veteran's post-
service medical and employment history.  As such, his opinion 
is still probative.  It is further supported by the fact that 
the degenerative disease of the spine was first identified 
many years after service and following post service trauma to 
the spine.  On the other hand, Dr. Piland's opinion was not 
based on a review of all pertinent records.  Furthermore, Dr. 
Piland's opinion only indicated that it was "possible" that 
disability (back problems that pre-existed the post service 
injury) was related to service.  Service connection may not 
be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  Therefore, a clear 
preponderance of the evidence is against a finding that the 
veteran's low back disability is related to service. 

To the extent that the veteran himself has claimed his low 
back disability is related to service, as layman, he has no 
competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the preponderance of the evidence is against finding 
that the veteran's low back disorder was incurred in or is 
otherwise related to service.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a low back disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


